DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Below is the Final Action on the Merits for claims 1 – 19.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 10 and 12 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (CN 106667610 A) as cited by Applicant.
Regarding Independent Claim 1, Zhou teaches a toothbrush (Fig. 3) comprising: a handle (handle, 1); a treatment head (brush head, 2) mounted for movement relative to the handle (1) against a spring force when a treatment force is applied in at least one treatment direction onto the treatment head (2; Abstract); a treatment force measurement unit (Fig. 3) for determining the applied treatment force comprising a capacitive force sensor (Line 83 of translation) having a first electrode (electrode of fixed plate) fixedly mounted with respect to the handle (1; Lines 222 – 227 of translation), a second electrode (electrode of capacitive sensor at 131b) movably supported by a spring unit (spring, 124 with metal frame,  131) comprising at least two spring arms (131 a and b) attached to the second electrode and arranged so 

    PNG
    media_image1.png
    933
    373
    media_image1.png
    Greyscale

Regarding Claim 2, Zhou teaches the toothbrush (Fig. 3) wherein the second electrode (at 131b) is essentially planar (Fig. 3) at least on a front side facing the first electrode (at 126)  and extends in a first plane (Fig. 3), wherein a force transmission structure (movable plate of capacitive sensor at 131b) is secured to the backside of the second electrode (Fig. 3) opposite to the front side at about a center point of an area of the moveable electrode (Fig. 3), and wherein the force transmission structure (movable plate of capacitive sensor at 131b) is arranged to allow an essentially point force transmission onto the second electrode (at 131b; Lines 222 – 227 of translation).  
Regarding Claim 4, Zhou teaches the toothbrush (Fig. 3) wherein the treatment head (2) is fixedly connected with an arm portion (132) that is arranged within the handle (1) and that has a contact face (contact face of 132) that abuts the forceCM04934Q15 transmission structure (at 131b; Fig. 3), wherein the contact face abuts the force transmission structure (at 131b; Fig. 3) under a biasing force or the contact face is fixedly secured at the force transmission structure (lines 167 – 180 of translation).  
Regarding Claim 5, Zhou teaches the toothbrush (Fig. 3) wherein the treatment head (2) is arranged for movement around a pivot axis (Abstract) that is essentially perpendicular to a length extension direction of the personal hygiene device (Fig. 3).  
Regarding Claim 10, Zhou teaches the toothbrush (Fig. 3) wherein the second electrode (at 131b) comprises a reinforcement structure (rubber ring) for reducing a deformation of the second electrode under the application of the treatment force (Lines 142 – 166 of translation).  
Regarding Claim 12, Zhou teaches the toothbrush (Fig. 3) wherein the capacitor formed by the first electrode and the second electrode is part of an oscillating circuit (Abstract) and the control circuit is arranged to determine the resonance frequency of the oscillating circuit as the parameter indicative of the capacitance between the first electrode and the second electrode (Lines 22 – 27 of translation).  
Regarding Claim 13, Zhou teaches the toothbrush (Fig. 3) further comprising a carrier such as a printed circuit board (circuit board, 14) on which the second electrode (at 131b) is mounted (Fig. 3).  
Regarding Claim 14, Zhou teaches the toothbrush (Fig. 3) wherein the first electrode (at 126) is realized by a metallized area on the carrier (14; lines 60 – 70 of translation).  
Regarding Claim 15, Zhou teaches the toothbrush (Fig. 3) wherein the control circuit (711) is arranged to control an indication element in dependence on the determined parameter (Lines 295 – 300 of translation).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9, 11 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 106667610 A) as cited by Applicant.
Regarding Claim 3, Zhou teaches all of the elements of claim 1 as discussed above.
Zhou does not explicitly teach the toothbrush wherein the force transmission structure is an essentially spherical object, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the force transmission structure as an essentially spherical object, since it has been held that changing the shape, dependent on work-piece parameter involves only routine skill in the art. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.  
Regarding Claim 9, Zhou teaches all of the elements of claim 1 as discussed above.
Zhou does not explicitly teach the toothbrush wherein the spring unit is arranged so that the second electrode moves under the application of a force with a rate of between 25 pm/N and 50 pm/N, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the spring unit being arranged so that the second electrode moves under the application of a force with a rate of between 25 pm/N and 50 pm/N, since it has been held that 
Regarding Claim 11, Zhou teaches all of the elements of claim 1 as discussed above.
Zhou does not explicitly teach the toothbrush wherein a front side of the second electrode facing the fixed electrode is arranged with a distance in the range of between 150 pm and 500 pm to an opposing front surface of the fixed electrode, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a front side of the second electrode facing the fixed electrode is arranged with a distance in the range of between 150 pm and 500 pm to an opposing front surface of the fixed electrode, since it has been held that changing a distance, dependent on work-piece parameter involves only routine skill in the art. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.
  Regarding Claim 16, Zhou teaches all of the elements of claim 1 as discussed above.
Zhou does not explicitly teach the toothbrush wherein the spring unit is arranged so that the second electrode moves under the application of a force with a rate of between 30 pm/N and 45 pm/N, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the spring unit being arranged so that the second electrode moves under the application of a force with a rate of between 30 pm/N and 45 pm/N, since it has been held that changing a force at a given rate, dependent on work-piece parameter involves only routine skill in the art. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.
Regarding Claim 17, Zhou teaches all of the elements of claim 1 as discussed above.
Zhou does not explicitly teach the toothbrush wherein the spring unit is arranged so that the second electrode moves under the application of a force with a rate of between 35 pm/N and 40 pm/N, .
Claim 6 – 8 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 106667610 A) as cited by Applicant in view of Fong et al. (U. S. Patent No. 7,381,494 B2).
Regarding Claim 6, Zhou teaches all of the elements of claim 1 as discussed above.
Zhou does not explicitly teach the extending in the first plane, and wherein the spring arms are integral with the second electrode.  
Fong, however, teaches wherein the spring unit (mandrel, 38) comprises at least two spring arms (arms 38a and 38b) extending in the first plane (Fig. 7), and wherein the spring arms are integral with the second electrode (Col. 7, lines 9 – 27).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nolte to further include wherein the spring unit comprises at least two spring arms extending in the first plane, and wherein the spring arms are integral with the second electrode, as taught by Fong, to provide a spring where the pressure can be increased on the electrode to maintain homogeneity of the electrode.
Regarding Claim 7, Zhou teaches all of the elements of claim 1 as discussed above.
Zhou does not explicitly teach wherein each of the spring arms is selected from the group consisting of essentially S-shaped spring arms, N-shaped spring arms, M-shaped spring arms, L-shaped spring arms, J-shaped spring arms, U-shaped spring arms, and any combination thereof.  
Fong, however, teaches wherein each of the spring arms is selected from the group consisting of essentially S-shaped spring arms, N-shaped spring arms, M-shaped spring arms, L-shaped spring arms, J-shaped spring arms, U-shaped spring arms, and any combination thereof (selected from S-Shape; Abstract) .  

Regarding Claim 8, Zhou teaches all of the elements of claim 6 as discussed above.
Zhou does not explicitly teach wherein each of the spring arms has a first end connected with the second electrode and a second end connected with a mounting pad, and wherein the mounting pad extends in the first plane and is integral with the respective spring arm.  
Fong, however, teaches wherein each of the spring arms has a first end (first end pf 38a) connected with the second electrode (16) and a second end (second end of 38a) connected with a mounting pad (tab, 40b or 40c), and wherein the mounting pad (40b or 40c) extends in the first plane and is integral with the respective spring arm (Col. 7, lines 41 – 51).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nolte to further include each of the spring arms has a first end connected with the second electrode and a second end connected with a mounting pad, and wherein the mounting pad extends in the first plane and is integral with the respective spring arm, as taught by Fong, to provide a spring where the pressure can be increased on the electrode to maintain homogeneity of the electrode.
Regarding Claim 18, Zhou teaches all of the elements of claim 6 as discussed above.
Zhou does not explicitly teach wherein the spring unit comprises at least four spring arms.
Fong, however, teaches wherein the spring unit (38) comprises at least four spring arms (38a and 38b formed at both ends of 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nolte to further include the spring unit comprises at least four spring arms, as taught by Fong, to provide a spring where the pressure can be increased on the electrode to maintain homogeneity of the electrode.
Regarding Claim 19, Zhou teaches all of the elements of claim 18 as discussed above.
Zhou does not explicitly teach wherein the second electrode has an essentially rectangular shape having four corners, and wherein the at least four spring arms extend from the four corners of the second electrode, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Zhou so that the second electrode has an essentially rectangular shape having four corners since altering the shape of the electrode would not change the functionality of the device.  Further, changing the aesthetic/ornamental design is a modification that has been considered to be within the level of ordinary skill in the art.   Lastly, one of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with shape of the electrode  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhou to obtain the invention as specified in claim 19. 
4Response to Arguments
Applicant's arguments filed on November 9, 2020 with respects to rejected claims 1 – 18 under 35 USC 112(b) have been fully considered and are persuasive, therefore, the rejection is withdrawn.   
Applicant's arguments filed on November 9, 2020 with respects to rejected claims 1 – 18 under 35 USC 102 and 103 have been fully considered and they are not persuasive, therefore, the rejection is maintained.
Applicant argues that Zhou neither teaches nor suggest the structure of claim 1 as presently amended.  Examiner disagrees as Zhou teaches a spring unit comprising spring 124 with metal holder, 131 having two arms, 131a and b as outlined in the rejection above.
Applicant's arguments filed on November 9, 2020 with respects to amended claims 1 – 19 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.  Bell remains applicable to teaching the structural elements of the instant application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723